Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of vardenafil as the phosphodiesterase type-5 (PDE-5) inhibitor specie and a pharmaceutically acceptable nitrite as the NO-releasing compound specie, in the reply filed on 6/03/2022, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Applicant’s preliminary amendment filed 3/26/2020, canceling Claims 1-34 and adding Claims 35-48, is acknowledged.
Claims 35-48 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 3/26/2020, is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is drawn to “[a] method for extending the half-life or reducing the in vivo elimination rate of an NO-releasing compound following its administration to a subject in need of such treatment, comprising administering to the subject a therapeutically effective amount of a phosphodiesterase type-5 inhibitor and an NO-releasing compound.”  The claim is indefinite because it is unclear what subject needs such treatment and it is not clear what treatment the claim is referring to.  Furthermore, the claim is indefinite because it is unclear what condition/disease/disorder the “therapeutically effective amount” of the PDE-5 inhibitor and NO-releasing compound is being administered for.
Claim 36 recites the phosphodiesterase type-5 (PDE-5) inhibitor vardenafil of a pharmaceutically acceptable salt or ester thereof.  The claim is indefinite because it is unclear how an ester can be formed of vardenafil, which has the following structure:

    PNG
    media_image1.png
    203
    392
    media_image1.png
    Greyscale
.  Furthermore, no esters of vardenafil are disclosed by the specification.
Regarding claim 41, the phrase "such as" (see the middle of the 2nd line of the claim) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 43 recites vardenafil or a pharmaceutically acceptable salt or prodrug thereof.  Applicant has failed to provide any structural characteristics, chemical formula, name(s) or physical properties of prodrugs of compounds of vardenafil, aside from a broad recitation that such are contemplated for use in the invention.  Because the specification does not define or circumscribe the term "prodrug" in a limiting way, and it is not understood in the art to be a term with clear boundaries, a skilled artisan would not be able to clearly distinguish compounds which would infringe the claims from compounds which would not infringe, rendering the scope of the claim indefinite.
With regard to claim 44, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 44 recites the broad recitation “about 1 to 500 µg per kilogram body weight”, and the claim also recites “no more than about 200 µg per kilogram body weight, no more than about 100 µg per kilogram body weight, no more than about 50 µg per kilogram body weight, or no more than about 25 µg per kilogram body weight” which is the narrower statement of the range/limitation.
Claim 46 is drawn to the method according to claim 45, “wherein the sodium nitrite is administered to achieve a circulating concentration of about 0.5 to 250 µM.”  It is not clear whether the recited concentration range is with regard to sodium nitrite or the nitrite anion.”  The claim has been interpreted as requiring a concentration of the nitrite anion about 0.5 to 250 µM.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sandner et al. (WO 2009/115235 A1; cited by Applicant), in view of Surber et al. (WO 2009/086470 A2; cited by Applicant), as further evidenced by Gladwin et al. (US Patent No. 9,387,224 B2; cited by Applicant).
Claim 35 is drawn to “[a] method for extending the half-life or reducing the in vivo elimination rate of an NO-releasing compound following its administration to a subject in need of such treatment, comprising administering to the subject a therapeutically effective amount of a phosphodiesterase type-5 inhibitor and an NO-releasing compound.”  Claim 36 is drawn to the method of claim 35, wherein the phosphodiesterase type-5 (hereinafter, “PDE-5”) inhibitor is vardenafil (the instantly elected PDE-5 inhibitor) and the NO-releasing compound is a pharmaceutically acceptable nitrite (the instantly elected NO-releasing compound).
Sandner et al. disclose the use of PDE-5 inhibitors, preferentially vardenafil, for the treatment of pulmonary hypertension.  See Abstract.  The disclosure also teaches administration of vardenafil by inhalation, at a dose of 30 µg/kg body weight, reduced pulmonary artery pressure as effectively as a 300 µg/kg orally administered dose.  See page 1, lines 21 - 26 and page 2, lines 13 – 21.  Sandner et al. teach vardenafil compositions formulated for nebulization into liquid or dry powder administration by metered dose inhalers.  See, for example, page 2, line 22 to page 4, line 26; and claims 1-4 and 8-10.
Although Sandner et al. teach the treatment of pulmonary hypertension by administration of the PDE-5 inhibitor, vardenafil, it does not teach treatment with a combination of a PDE-5 inhibitor (vardenafil) and sodium nitrite.
Surber et al. teaches the treatment of pulmonary hypertension by the administration by inhalation of a nitrite compound, in particular, sodium nitrite. The administration is by dry powder inhaler or liquid nebulizer.  The sodium nitrite is administered to achieve a peak plasma nitrite concentration of about 0.1 µM to about 10 µM.  See, for example, claims 41, 47, 50-53; and Example 12 (beginning at page 183).  The use of metered dose inhalers is disclosed throughout the publication.  See, for example, the paragraph bridging pages 34-35.  
Although Surber et al. do not explicitly teach treating pulmonary hypertension with a combination of a nitrite compound and a PDE-5 inhibitor, it is implied in Example 11 (pages 182-183).  Example 11 discloses the potentiation and/or synergy between the PDE-5 inhibitor sildenafil and sodium nitrite in relaxing constricted rat aortic rings.  Furthermore, one of ordinary skill would have found it obvious to combine the teachings of Sandner et al. and Surber et al. to treat pulmonary hypertension (i.e., the treatment of pulmonary hypertension by inhalation of both a PDE-5 inhibitor (vardenafil) and sodium nitrite).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Applicants’ attention is directed to In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.)
With regard to the dosage amounts recited by instant claims 44 and 46, the above cited art discloses dosage amounts of each compound that are included or overlap with the claimed amounts (supra).  It is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).
Further evidence for the obviousness of treating pulmonary hypertension with a combination of sodium nitrite and a PDE-5 inhibitor comes from the Gladwin et al.  Claim 1 of Gladwin et al. recites a method for treating pulmonary hypertension comprising administering by inhalation a therapeutically effective amount of sodium nitrite, where the sodium nitrite is administered to achieve a circulating nitrite concentration of 0.6 to 240 µM.  See claims 1-25.  Gladwin et al. also claims administration of sodium nitrite in combination with a least one additional agent, such as a phosphodiesterase inhibitor (such as the PDE-5 inhibitor, sildenafil).  See claim 26 and the penultimate paragraph at column 15.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  The preamble of Claim 35 recites ““[a] method for extending the half-life or reducing the in vivo elimination rate of an NO-releasing compound following its administration to a subject in need of such treatment”.  The body of the claim recites “comprising administering to the subject a therapeutically effective amount of a phosphodiesterase type-5 inhibitor and an NO-releasing compound.”  The body of the claim does not depend on the preamble for completeness since the body is drawn to administration to the subject a therapeutically effective amount of a PDE-5 inhibitor and a NO releasing compound.  Since the preamble does not recite the treatment of a condition/disease/disorder, the “therapeutically effective amount” of the claimed agents is interpreted as being therapeutic for the treatment of any condition/disease/disorder that can treated effectively with the claimed agents.  In the instant case the disorder chosen for examination is the instantly claimed pulmonary hypertension (claim 47).  Accordingly, art that teaches administration of the claimed compound in a therapeutic amount for any condition (e.g., pulmonary hypertension) satisfies the requirements of the claims.  As discussed above, Sandner et al., in view of Surber et al., as further evidenced by Gladwin et al. render obvious treatment of pulmonary hypertension with the administration of the PDE-5 inhibitor, vardenafil, in combination with the NO-releasing agent, sodium nitrite, thereby satisfying the requirements of the claim.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to “a human in need thereof,” the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase “rich in glucosinolates” helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently “rich in glucosinolates”)). 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - § 2112.02. 
However, a “preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history.” Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an “elevated level” of homocysteine, and (ii) “correlating” an “elevated” level with a vitamin deficiency. 370 F.3d at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term “correlating” can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the “correlating” step in the claim during prosecution to overcome prior art tied the preamble directly to the “correlating” step. 370 F.3d at 1362, 71 USPQ2d at 1087. The recitation of the intended use of “detecting” a vitamin deficiency in the preamble rendered the claimed invention a method for “detecting,” and, thus, was not limited to detecting “elevated” levels. Id . 
See also Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d at 808-09, 62 USPQ2d at 1785 (“[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.”). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that “a [r]eview of the entirety of the ’047 patent reveals that the preamble language relating to blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim….’” Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a “hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal” was not a limitation of the claim because (i) the body of the claim described a “structurally complete invention” without the preamble, and (ii) statements in prosecution history referring to “punching and connecting” function of invention did not constitute “clear reliance” on the preamble needed to make the preamble a limitation).
Furthermore, he preamble’s recitation of extending the half-life or reducing the in vivo elimination rate of a NO-releasing compound would naturally occur because the obvious combination of the agents, supra, would result in the same effect on half-life.  Further, it is particularly noted that Applicant has provided no evidence of such an effect.
Claim 48 is drawn to the method according to claim 47 (which is drawn to the method of claim 35, wherein the subject suffers from pulmonary hypertension), wherein the administration causes no significant side effects related to systemic blood pressure and circulation.  The treatment of pulmonary hypertension comprising administration of vardenafil and sodium nitrite, as rendered obvious by the cited references, supra,  comprises the same steps as presently claimed, one of ordinary skill would expect the same lack of significant side effects as claimed.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 35-48 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629